                                          Case 4:20-cv-03182-PJH Document 22 Filed 09/30/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SANHO CORPORATION,
                                                                                         Case No. 20-cv-03182-PJH
                                   8                   Plaintiff,

                                   9             v.                                      ORDER TERMINATING PENDING
                                                                                         MOTION TO DISMISS WITHOUT
                                  10     ALOGIC USA LLC,                                 DECISION
                                  11                   Defendant.                        Re: Dkt. Nos. 15, 21

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of plaintiff’s “unopposed” administrative motion to take
                                  14   defendant’s pending motion to dismiss (Dkt. 15) “off calendar in light of plaintiff’s filing of
                                  15   first amended complaint.” Dkt. 21. The court construes plaintiff’s administrative motion
                                  16   as a request that it terminate defendant’s pending motion to dismiss without decision.
                                  17   While plaintiff styles his administrative motion as “unopposed,” it appears that defendant
                                  18   has stipulated to this motion by acknowledging that plaintiff’s recently filed first amended
                                  19   complaint (“FAC”) “partially mooted” its pending motion to dismiss and indicating its
                                  20   “consent” to plaintiff’s administrative request. Dkt. 21 at 10.
                                  21          Accordingly, the court hereby TERMINATES without decision defendant’s pending
                                  22   motion to dismiss (Dkt. 15). Any response by defendant must be directed at the FAC
                                  23   (Dkt. 20) in the time permitted under the applicable rules or otherwise stipulated to by the
                                  24   parties pursuant to Local Rule 6-1(a). The court separately notes that, contrary to the
                                  25   parties’ suggestion in the attached emails, their initial case management conference is
                                  26   scheduled for November 12, 2020, Dkt. 19 at 4, not October 8, 2020, Dkt. 21 at 10.
                                  27          IT IS SO ORDERED.
                                  28
                                          Case 4:20-cv-03182-PJH Document 22 Filed 09/30/20 Page 2 of 2




                                   1   Dated: September 30, 2020

                                   2                                        /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                   3                                        United States District Judge
                                   4

                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
